Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 9, 2019

                                       No. 04-19-00316-CV

                                        Sharron BROWN,
                                            Appellant

                                                 v.

                       PORTFOLIO RECOVERY ASSOCIATES LLC,
                                     Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2018CV06932
                          Honorable Gloria Saldana, Judge Presiding


                                          ORDER
        On June 24, 2019, this court notified the trial court clerk that the clerk’s record was late.
The trial court clerk responded to our notice by stating that the clerk’s record was not filed
because the appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing
the record and that the appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that the appellant provide written proof to this court on or
before July 19, 2019 that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) the appellant is entitled to appeal without paying the clerk’s
fee. If the appellant fails to respond within the time provided, this appeal will be dismissed for
want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court